Citation Nr: 0703076	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, 
claimed as a lung condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lymphoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the claims folders was 
subsequently returned to the RO in Providence, Rhode Island.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in June 2005.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to 
herbicides.

2.  Sarcoidosis was not present in service or until years 
thereafter.

3.  Sarcoidosis was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.

4.  Service connection for lymphoma was denied in an 
unappealed rating decision of August 2002.

5.  None of the subsequently received evidence is sufficient 
to establish a reasonable possibility of substantiating the 
claim. 

CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred or aggravated during active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  New and material evidence has not been presented to 
reopen a claim for service connection for lymphoma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in May and September 2003, prior to 
the initial adjudication of the claim for service connection 
for sarcoidosis, the RO sent the veteran a letter informing 
him of the evidence and information necessary to substantiate 
his claim, the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although neither 
letter specifically informed the veteran that he should 
submit any pertinent evidence in his possession, they did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

Although the foregoing letters did not inform the veteran of 
the unique nature of the evidence necessary to reopen his 
claim for service connection for lymphoma, they did 
adequately inform him of the assistance that VA would provide 
to obtain evidence on his behalf.  In addition, in the 
statement of the case he was informed that service connection 
was previously denied for lymphoma because the medical 
evidence failed to show that he had this claimed condition 
and that medical evidence showing the presence of this 
disorder is needed to reopen the claim.  Moreover, at the 
hearing before the undersigned, the veteran was again told 
that he needed to submit or identify medical evidence 
supporting his contention that he has lymphoma and medical 
evidence of a nexus between his sarcoidosis and his military 
service.  He was afforded 60 days in which to submit such 
evidence or information.  No additional evidence was 
received.

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for sarcoidosis, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for is not warranted for 
sarcoidosis or lymphoma.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Although 
the veteran has not been afforded a VA examination in 
response to his claim for service connection for sarcoidosis, 
no such examination is required in this case because the 
medical evidence currently of record is sufficient to fairly 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  Moreover, although he has not been afforded a VA 
examination in response to his claim to reopen, VA has no 
obligation to provide such an examination before the receipt 
of new and material evidence.  See 38 C.F.R. 
§ (c)(4)(C)(iii).

The record also reflects that following the receipt of all 
pertinent evidence, the RO readjudicated the veteran's claim 
to reopen.  There is no indication or reason to believe that 
the ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests sarcoidosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases, to include non-Hodgkin's lymphoma, 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Sarcoidosis is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of sarcoidosis in humans.  
See 38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Sarcoidosis

The veteran does not contend nor is there any medical 
evidence suggesting that sarcoidosis was present in service 
or manifested within one year of the veteran's discharge from 
service.  The veteran does contend that sarcoidosis was 
caused by his exposure to herbicides while serving in 
Vietnam.  Because the veteran served in Vietnam, his exposure 
to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
However, as noted above, sarcoidosis is not subject to 
presumptive service connection on the basis of herbicide 
exposure because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of 
sarcoidosis in humans.  In addition, the record before the 
Board contains no medical evidence of a nexus between the 
veteran's military service and his sarcoidosis.  

In essence, the evidence of a nexus between the veteran's 
sarcoidosis and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and basis stated above, the Board finds that 
service connection for sarcoidosis on a direct or presumptive 
basis is not warranted.

Lymphoma

Entitlement to service connection for lymphoma was denied in 
an unappealed rating decision of August 2002 because the 
evidence then of record did not establish that the veteran 
had this claimed condition.  The evidence then of record 
included the report of a May 2002 VA examination indicating 
that the veteran had lymphadenopathy associated with 
sarcoidosis but did not have lymphoma.  None of the medical 
evidence then of record showed that the veteran was diagnosed 
with lymphoma.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence added to the record since the August 2002 rating 
decision consists of medical evidence and statements and 
testimony of the veteran.  Although the veteran continues to 
contend that he has lymphoma, his lay assertions concerning 
this matter requiring medical expertise is not competent 
evidence of this claimed disability.  See Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Although 
requested to do so, the veteran has failed to submit any 
medical evidence suggesting that he has lymphoma nor has any 
such medical evidence otherwise been added to the record.  
Consequently, none of the medical or lay evidence added to 
the record since the August 2002 decision is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is not new and material.   


ORDER

Service connection for sarcoidosis is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim for service 
connection for lymphoma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


